Exhibit 10.1

CAPITAL BANK FINANCIAL CORP. NONQUALIFIED EXCESS PLAN

PLAN DOCUMENT



--------------------------------------------------------------------------------

CAPITAL BANK FINANCIAL CORP. NONQUALIFIED EXCESS PLAN

Section 1. Purpose:

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein, and in the Adoption Agreement, to provide a means by which certain
management Employees or Independent Contractors of the Employer may elect to
defer receipt of current Compensation from the Employer in order to provide
retirement and other benefits on behalf of such Employees or Independent
Contractors of the Employer, as selected in the Adoption Agreement. The Plan is
intended to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the “Code”). The Plan
is also intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(l) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.

Section 2. Definitions:

As used in the Plan, including this Section 2, references to one gender shall
include the other, unless otherwise indicated by the context:

2.1 “Active Participant” means, with respect to any day or date, a Participant
who is in Service on such day or date; provided, that a Participant shall cease
to be an Active Participant (i) immediately upon a determination by the
Committee that the Participant has ceased to be an Employee or Independent
Contractor, or (ii) at the end of the Plan Year that the Committee determines
the Participant no longer meets the eligibility requirements of the Plan.

 

1



--------------------------------------------------------------------------------

2.2 “Adoption Agreement” means the written agreement pursuant to which the
Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.

2.3 “Beneficiary” means the person, persons, entity or entities designated or
determined pursuant to the provisions of Section 13 of the Plan.

2.4 “Board” means the Board of Directors of the Company, if the Company is a
corporation. If the Company is not a corporation, “Board” shall mean the
Company.

2.5 “Change in Control Event” means an event described in
Section 409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and
the regulations thereunder.

2.6 “Committee” means the persons or entity designated in the Adoption Agreement
to administer the Plan. If the Committee designated in the Adoption Agreement is
unable to serve, the Employer shall satisfy the duties of the Committee provided
for in Section 9.

2.7 “Company” means the company designated in the Adoption Agreement as such.

2.8 “Compensation” shall have the meaning designated in the Adoption Agreement.

2.9 “Crediting Date” means the date designated in the Adoption Agreement for
crediting the amount of any Participant Deferral Credits or Employer Credits to
the Deferred Compensation Account of a Participant.

 

2



--------------------------------------------------------------------------------

2.10 “Deferred Compensation Account” means the account maintained with respect
to each Participant under the Plan. The Deferred Compensation Account shall be
credited with Participant Deferral Credits and Employer Credits, credited or
debited for deemed investment gains or losses, and adjusted for payments in
accordance with the rules and elections in effect under Section 8. The Deferred
Compensation Account of a Participant shall include any In-Service or Education
Account of the Participant, if applicable.

2.11 “Disabled” means Disabled within the meaning of Section 409A of the Code
and the regulations thereunder. Generally, this means that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering Employees of the Employer.

2.12 “Education Account” is an In-Service Account which will be used by the
Participant for educational purposes.

2.13 “Effective Date” shall be the date designated in the Adoption Agreement.

2.14 “Employee” means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of employer and employee. An individual shall cease to be an Employee upon the
Employee’s Separation from Service.

 

3



--------------------------------------------------------------------------------

2.15 “Employer” means the Company, as identified in the Adoption Agreement, and
any Participating Employer which adopts this Plan. An Employer may be a
corporation, a limited liability company, a partnership or sole proprietorship.

2.16 “Employer Credits” means the amounts credited to the Participant’s Deferred
Compensation Account by the Employer pursuant to the provisions of Section 4.2.

2.17 Intentionally Omitted

2.18 “Independent Contractor” means an individual in the Service of the Employer
if the relationship between the individual and the Employer is not the legal
relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor’s
Service. An Independent Contractor shall include a director of the Employer who
is not an Employee.

2.19 “In-Service Account” means a separate account to be kept for each
Participant that has elected to take in-service distributions as described in
Section 5.4. The In-Service Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

2.20 “Normal Retirement Age” of a Participant means the age designated in the
Adoption Agreement.

2.21 “Participant” means with respect to any Plan Year an Employee or
Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has a Deferred Compensation Account under
the Plan;

 

4



--------------------------------------------------------------------------------

provided that if the Participant is an Employee, the individual must be a highly
compensated or management employee of the Employer within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

2.22 “Participant Deferral Credits” means the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.

2.23 “Participating Employer” means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Company identified
in the Adoption Agreement.

2.24 “Participation Agreement” means a written agreement entered into between a
Participant and the Employer pursuant to the provisions of Section 4.1

2.25 “Performance-Based Compensation” means compensation where the amount of, or
entitlement to, the compensation is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least twelve months. Organizational or individual
performance criteria are considered preestablished if established in writing
within 90 days after the commencement of the period of service to which the
criteria relates, provided that the outcome is substantially uncertain at the
time the criteria are established. Performance-based compensation may include
payments based upon subjective performance criteria as provided in regulations
and administrative guidance promulgated under Section 409A of the Code.

2.26 “Plan” means Capital Bank Financial Corp. Nonqualified Excess Plan, as
herein set out and as set out in the Adoption Agreement, or as duly amended.

 

5



--------------------------------------------------------------------------------

2.27 “Plan-Approved Domestic Relations Order” shall mean a judgment, decree, or
order (including the approval of a settlement agreement) which is:

2.27.1 Issued pursuant to a State’s domestic relations law;

2.27.2 Relates to the provision of child support, alimony payments or marital
property rights to a Spouse, former Spouse, child or other dependent of the
Participant;

2.27.3 Creates or recognizes the right of a Spouse, former Spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;

2.27.4 Requires payment to such person of their interest in the Participant’s
benefits in a lump sum payment at a specific time; and

2.27.5 Meets such other requirements established by the Committee.

2.28 “Plan Year” means the twelve-month period ending on the last day of the
month designated in the Adoption Agreement; provided that the initial Plan Year
may have fewer than twelve months.

2.29 “Qualifying Distribution Event” means (i) the Separation from Service of
the Participant, (ii) the date the Participant becomes Disabled, (iii) the death
of the Participant, (iv) the time specified by the Participant for an In-Service
or Education Distribution, (v) a Change in Control Event, or (vi) an
Unforeseeable Emergency, each to the extent provided in Section 5.

2.30 “Seniority Date” shall have the meaning designated in the Adoption
Agreement.

2.31 “Separation from Service” or “Separates from Service” means a “separation
from service” within the meaning of Section 409A of the Code.

2.32 “Service” means employment by the Employer as an Employee. For purposes of
the Plan, the employment relationship is treated as continuing intact while the

 

6



--------------------------------------------------------------------------------

Employee is on military leave, sick leave, or other bona fide leave of absence
if the period of such leave does not exceed six months, or if longer, so long as
the Employee’s right to reemployment is provided either by statute or contract.
If the Participant is an Independent Contractor, “Service” shall mean the period
during which the contractual relationship exists between the Employer and the
Participant. The contractual relationship is not terminated if the Participant
anticipates a renewal of the contract or becomes an Employee.

2.33 “Service Bonus” means any bonus paid to a Participant by the Employer which
is not Performance-Based Compensation.

2.34 “Specified Employee” means an Employee who meets the requirements for key
employee treatment under

Section 416(i)(l)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and without regard to Section 416(i)(5) of the Code)
at any time during the twelve month period ending on December 31 of each year
(the “identification date”). Unless binding corporate action is taken to
establish different rules for determining Specified Employees for all plans of
the Company and its controlled group members that are subject to Section 409A of
the Code, the foregoing rules and the other default rules under the regulations
of Section 409A of the Code shall apply. If the person is a key employee as of
any identification date, the person is treated as a Specified Employee for the
twelve-month period beginning on the first day of the fourth month following the
identification date.

2.35 “Spouse” or ‘‘Surviving Spouse” means, except as otherwise provided in the
Plan, a person who is the legally married spouse or surviving spouse of a
Participant.

 

7



--------------------------------------------------------------------------------

2.36 “Unforeseeable Emergency” means an “unforeseeable emergency” within the
meaning of Section 409A of the Code.

2.37 “Years of Service” means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement and Service shall be based on service
with the Company and all Participating Employers.

Section 3. Participation:

The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan. A Participant who
Separates from Service with the Employer and who later returns to Service will
not be an Active Participant under the Plan except upon satisfaction of such
terms and conditions as the Committee shall establish upon the Participant’s
return to Service, whether or not the Participant shall have a balance remaining
in the Deferred Compensation Account under the Plan on the date of the return to
Service.

Section 4. Credits to Deferred Compensation Account:

4.1 Participant Deferral Credits. To the extent provided in the Adoption
Agreement, each Active Participant may elect, by entering into a Participation
Agreement with the Employer, to defer the receipt of Compensation from the
Employer by a dollar amount or percentage specified in the Participation
Agreement. The amount of Compensation the Participant elects to defer, the
Participant Deferral Credit, shall be credited by the Employer to the Deferred
Compensation Account maintained for the Participant pursuant to Section 8. The
following special provisions shall apply with respect to the Participant
Deferral Credits of a Participant:

4.1.1 The Employer shall credit to the Participant’s Deferred Compensation
Account on each Crediting Date an amount equal to the total Participant Deferral
Credit for the period ending on such Crediting Date.

 

8



--------------------------------------------------------------------------------

4.1.2 An election pursuant to this Section 4.1 shall be made by the Participant
by executing and delivering a Participation Agreement to the Committee. Except
as otherwise provided in this Section 4.1, the Participation Agreement shall
become effective with respect to such Participant as of the first day of January
following the date such Participation Agreement is received by the Committee. A
Participant’s election may be changed at any time prior to the last permissible
date for making the election as permitted in this Section 4.1, and shall
thereafter be irrevocable. The election of a Participant shall continue in
effect for subsequent years until modified by the Participant as permitted in
this Section 4.1.

4.1.3 A Participant may execute and deliver a Participation Agreement to the
Committee within 30 days after the date the Participant first becomes eligible
to participate in the Plan to be effective as of the first payroll period next
following the date the Participation Agreement is fully executed by the
Participant. Whether a Participant is treated as newly eligible for
participation under this Section shall be determined in accordance with
Section 409A of the Code and the regulations thereunder, including (i) rules
that treat all elective deferral account balance plans as one plan, and
(ii) rules that treat a previously eligible Employee as newly eligible if his
benefits had been previously distributed or if he has been ineligible for 24
months. For Compensation that is earned based upon a specified performance
period (for example, an annual bonus), where a deferral election is made under
this Section but after the beginning of the performance period, the election
will only apply to the portion of the Compensation equal to the total amount of
the Compensation for the service period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period.

4.1.4 A Participant may unilaterally modify a Participation Agreement (either to
terminate, increase or decrease the portion of his future Compensation which is
subject to deferral within the percentage limits set forth in Section 4.1 of the
Adoption Agreement) by providing a written modification of the Participation
Agreement to the Committee. The modification shall become effective as of the
first day of January following the date such written modification is received by
the Committee.

4.1.5 If the Participant performed services continuously from the later of the
beginning of the performance period or the date upon which the performance
criteria are established through the date upon which the Participant makes an
initial deferral election, a Participation Agreement relating to the deferral of
Performance-Based Compensation may be executed and delivered to the Committee no
later than the date which is 6 months prior to the end of the performance
period, provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become readily ascertainable.

 

9



--------------------------------------------------------------------------------

4.1.6 If the Employer has a fiscal year other than the calendar year,
Compensation relating to Service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant’s election if
the election to defer is made not later than the close of the Employer’s fiscal
year next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.

4.1.7 Compensation payable after the last day of the Participant’s taxable year
solely for services provided during the final payroll period containing the last
day of the Participant’s taxable year (i.e., December 31) is treated for
purposes of this Section 4.1 as Compensation for services performed in the
subsequent taxable year.

4.1.8 The Committee may from time to time establish policies or rules consistent
with the requirements of Section 409A of the Code to govern the manner in which
Participant Deferral Credits may be made.

4.1.9 If a Participant becomes Disabled all currently effective deferral
elections for such Participant shall be cancelled. At the time the participant
is no longer Disabled, subsequent elections to defer future compensation will be
permitted under this Section 4.

4.1.10 If a Participant applies for and receives a distribution on account of an
Unforeseeable Emergency, all currently effective deferral elections for such
Participant shall be cancelled. Subsequent elections to defer future
compensation will be permitted under this Section 4.

4.1.11 If a Participant receives a hardship distribution under
Section 1.401(k)-1(d)(3) of the Code or any other similar provision, all
currently effective deferral elections shall be cancelled. Subsequent elections
to defer future compensation under this Section 4 will not be effective until
the later of the beginning of the next calendar year or six months after the
date of the hardship distribution.

4.2 Employer Credits. If designated by the Employer in the Adoption Agreement,
the Employer shall cause the Committee to credit to the Deferred Compensation
Account of each Active Participant an Employer Credit as determined in
accordance with the Adoption Agreement. A Participant must make distribution
elections with respect to any Employer Credits credited to his Deferred
Compensation Account by the deadline that would apply under Section 4.1 for
distribution elections with respect to Participant Deferral Credits credited at
the same time, on a Participation Agreement that is timely executed and
delivered to the Committee pursuant to Section 4.1.

 

10



--------------------------------------------------------------------------------

4.3 Deferred Compensation Account. All Participant Deferral Credits and Employer
Credits shall be credited to the Deferred Compensation Account of the
Participant as provided in Section 8.

Section 5. Qualifying Distribution Events:

5.1 Separation from Service. If the Participant Separates from Service with the
Employer, the vested balance in the Deferred Compensation Account shall be paid
to the Participant by the Employer as provided in Section 7. Notwithstanding the
foregoing, no distribution shall be made earlier than six months after the date
of Separation from Service (or, if earlier, the date of death) with respect to a
Participant who as of the date of Separation from Service is a Specified
Employee of a corporation the stock in which is traded on an established
securities market or otherwise. Any payments to which such Specified Employee
would be entitled during the first six months following the date of Separation
from Service shall be accumulated and paid on the first day of the seventh month
following the date of Separation from Service, and shall be adjusted for deemed
investment gain and loss incurred during the six month period.

5.2 Disability. If the Employer designates in the Adoption Agreement that
distributions are permitted under the Plan when a Participant becomes Disabled,
and the Participant becomes Disabled while in Service, the vested balance in the
Deferred Compensation Account shall be paid to the Participant by the Employer
as provided in Section 7.

 

11



--------------------------------------------------------------------------------

5.3 Death. If the Participant dies while in Service, the Employer shall pay a
benefit to the Participant’s Beneficiary in the amount designated in the
Adoption Agreement. Payment of such benefit shall be made by the Employer as
provided in Section 7.

5.4 In-Service or Education Distributions. If the Employer designates in the
Adoption Agreement that in-service or education distributions are permitted
under the Plan, a Participant may designate in the Participation Agreement to
have a specified amount credited to the Participant’s In-Service or Education
Account for in-service or education distributions at the date specified by the
Participant. In no event may an in-service or education distribution of an
amount be made before the date that is two years after the first day of the year
in which any deferral election to such In-Service or Education Account became
effective. Notwithstanding the foregoing, if a Participant incurs a Qualifying
Distribution Event prior to the date on which the entire balance in the
In-Service or Education Account has been distributed, then the balance in the
In-Service or Education Account on the date of the Qualifying Distribution Event
shall be paid as provided under Section 7.1 for payments on such Qualifying
Distribution Event.

5.5 Change in Control Event. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
a Change in Control Event, the Participant may designate in the Participation
Agreement to have the vested balance in the Deferred Compensation Account paid
to the Participant upon a Change in Control Event by the Employer as provided in
Section 7.

5.6 Unforeseeable Emergency. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
an

 

12



--------------------------------------------------------------------------------

Unforeseeable Emergency event, a distribution from the Deferred Compensation
Account may be made to a Participant in the event of an Unforeseeable Emergency,
subject to the following provisions:

5.6.1 A Participant may, at any time prior to his Separation from Service for
any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals under
the Plan pursuant to Section 4.1.10.

5.6.2 The Participant’s request for a distribution on account of Unforeseeable
Emergency must be made in writing to the Committee. The request must specify the
nature of the financial hardship, the total amount requested to be distributed
from the Deferred Compensation Account, and the total amount of the actual
expense incurred or to be incurred on account of the Unforeseeable Emergency.

5.6.3 If a distribution under this Section 5.6 is approved by the Committee,
such distribution will be made as soon as practicable following the date it is
approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. If
a Participant’s Separation from Service occurs after a request is approved in
accordance with this Section 5.6.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan.

5.6.4 The Committee may from time to time adopt additional policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.

 

13



--------------------------------------------------------------------------------

Section 6. Vesting:

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement. If a Participant’s Deferred Compensation Account is not fully vested
upon Separation from Service, the portion of the Deferred Compensation Account
that is not fully vested shall thereupon be forfeited.

Section 7. Distribution Rules:

7.1 Payment Options. The Employer shall designate in the Adoption Agreement the
payment options which may be elected by the Participant (lump sum, annual
installments, or a combination of both). Different payment options may be made
available for each Qualifying Distribution Event, and different payment options
may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account will be distributed from among the designated
payment options. The Participant may at such time elect a different method of
payment for each Qualifying Distribution Event as specified in the Adoption
Agreement. If the Participant is permitted by the Employer in the Adoption
Agreement to elect different payment options and does not make a valid election,
the vested balance in the Deferred Compensation Account will be distributed as a
lump sum.

 

14



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if certain Qualifying Distribution Events occur
prior to the date on which the vested balance of a Participant’s Deferred
Compensation Account is completely paid pursuant to this Section 7.1 following
the occurrence of certain initial Qualifying Distribution Events, the following
rules apply:

7.1.1 If the initial Qualifying Distribution Event is a Separation from Service
or Disability, and the Participant subsequently dies, the remaining unpaid
vested balance of a Participant’s Deferred Compensation Account shall be paid as
a lump sum.

7.1.2 If the initial Qualifying Distribution Event is a Change in Control Event,
and any subsequent Qualifying Distribution Event occurs (except an In-Service or
Education Distribution described in Section 2.29(iv)), the remaining unpaid
vested balance of a Participant’s Deferred Compensation Account shall be paid as
provided under Section 7.1 for payments on such subsequent Qualifying
Distribution Event.

7.2 Timing of Payments. Payment shall be made in the manner elected by the
Participant and shall commence as soon as practicable after (but no later than
60 days after) the distribution date elected for the Qualifying Distribution
Event. In the event the Participant fails to make a valid election of the
payment method, the distribution will be made in a single lump sum payment as
soon as practicable after (but no later than 60 days after) the Qualifying
Distribution Event. A payment may be further delayed to the extent permitted in
accordance with regulations and guidance under Section 409A of the Code.

7.3 Installment Payments. If the Participant elects to receive installment
payments upon a Qualifying Distribution Event, the payment of each installment
shall be made on the anniversary of the date of the first installment payment,
and the amount of the installment shall be adjusted on such anniversary for
credits or debits to the Participant’s account pursuant to Section 8 of the
Plan. Such adjustment shall be made by dividing the balance in the Deferred
Compensation Account on such date by the number of installments remaining to be
paid hereunder; provided that the last installment due under the Plan shall be
the entire amount credited to the Participant’s account on the date of payment.

 

15



--------------------------------------------------------------------------------

7.4 De Minimis Amounts. Notwithstanding any payment election made by the
Participant, if the Employer designates a pre-determined de minimis amount in
the Adoption Agreement, the vested balance in the Deferred Compensation Account
of the Participant will be distributed in a single lump sum payment if at the
time of a permitted Qualifying Distribution Event the vested balance does not
exceed such pre-determined de minimis amount; provided, however, that such
distribution will be made only where the Qualifying Distribution Event is a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable). Such payment shall be made on or before the later of
(i) December 31 of the calendar year in which the Qualifying Distribution Event
occurs, or (ii) the date that is 2-1/2 months after the Qualifying Distribution
Event occurs. In addition, the Employer may distribute a Participant’s vested
balance at any time if the balance does not exceed the limit in
Section 402(g)(1)(B) of the Code and results in the termination of the
Participant’s entire interest in the Plan as provided under Section 409A of the
Code.

7.5 Subsequent Elections. With the consent of the Committee, a Participant may
delay or change the method of payment of the Deferred Compensation Account
subject to the following requirements:

7.5.1 The new election may not take effect until at least 12 months after the
date on which the new election is made.

7.5.2 If the new election relates to a payment for a Qualifying Distribution
Event other than the death of the Participant, the Participant becoming
Disabled, or an Unforeseeable Emergency, the new election must provide for the
deferral of the payment for a period of at least five years from the date such
payment would otherwise have been made.

7.5.3 If the new election relates to a payment from the In-Service or Education
Account, the new election must be made at least 12 months prior to the date of
the first scheduled payment from such account.

 

16



--------------------------------------------------------------------------------

For purposes of this Section 7.5 and Section 7.6, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.

7.6 Acceleration Prohibited. The acceleration of the time or schedule of any
payment due under the Plan is prohibited except as expressly provided in
regulations and administrative guidance promulgated under Section 409A of the
Code (such as accelerations for domestic relations orders and employment taxes).
It is not an acceleration of the time or schedule of payment if the Employer
waives or accelerates the vesting requirements applicable to a benefit under the
Plan.

Section 8. Accounts; Deemed Investment; Adjustments to Account:

8.1 Accounts. The Committee shall establish a book reserve account, entitled the
“Deferred Compensation Account,” on behalf of each Participant. The Committee
shall also establish an In-Service or Education Account as a part of the
Deferred Compensation Account of each Participant, if applicable. The amount
credited to the Deferred Compensation Account shall be adjusted pursuant to the
provisions of Section 8.3.

8.2 Deemed Investments. The Deferred Compensation Account of a Participant shall
be credited with an investment return determined as if the account were invested
in one or more investment funds made available by the Committee. The Participant
shall elect the investment funds in which his Deferred Compensation Account
shall be deemed to be invested. Such election shall be made in the manner
prescribed by the Committee and shall take effect upon the entry of the
Participant into the Plan. The investment election of the Participant shall
remain in effect until a new election is made

 

17



--------------------------------------------------------------------------------

by the Participant. In the event the Participant fails for any reason to make an
effective election of the investment return to be credited to his account, the
investment return shall be determined by the Committee.

8.3 Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

8.3.1 The Deferred Compensation Account shall be debited each business day with
the total amount of any payments made from such account since the last preceding
business day to him or for his benefit. Unless otherwise specified by the
Employer, each deemed investment fund will be debited pro-rata based on the
value of the investment funds as of the end of the preceding business day.

8.3.2 The Deferred Compensation Account shall be credited on each Crediting Date
with the total amount of any Participant Deferral Credits and Employer Credits
to such account since the last preceding Crediting Date.

8.3.3 The Deferred Compensation Account shall be credited or debited on each day
securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the deemed investment
funds elected by the Participant in accordance with Section 8.2. The amount of
such deemed investment gain or loss shall be determined by the Committee and
such determination shall be final and conclusive upon all concerned.

Section 9. Administration by Committee:

9.1 Membership of Committee. If the Committee consists of individuals appointed
by the Board, they will serve at the pleasure of the Board. Any member of the
Committee may resign, and his successor, if any, shall be appointed by the
Board.

9.2 General Administration. The Committee shall be responsible for the operation
and administration of the Plan and for carrying out its provisions. The

 

18



--------------------------------------------------------------------------------

Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any such action taken by the Committee shall be final and conclusive on
any party. To the extent the Committee has been granted discretionary authority
under the Plan, the Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter. The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Employer with
respect to the Plan. The Committee may, from time to time, employ agents and
delegate to such agents, including Employees of the Employer, such
administrative or other duties as it sees fit.

9.3 Indemnification. To the extent not covered by insurance, the Employer shall
indemnify the Committee, each Employee, officer, director, and agent of the
Employer, and all persons formerly serving in such capacities, against any and
all liabilities or expenses, including all legal fees relating thereto, arising
in connection with the exercise of their duties and responsibilities with
respect to the Plan, provided however that the Employer shall not indemnify any
person for liabilities or expenses due to that person’s own gross negligence or
willful misconduct.

Section 10. Contractual Liability, Trust:

10.1 Contractual Liability. Unless otherwise elected in the Adoption Agreement,
the Company shall be obligated to make all payments hereunder. This obligation
shall constitute a contractual liability of the Company to the Participants, and

 

19



--------------------------------------------------------------------------------

such payments shall be made from the general funds of the Company. The Company
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
the Participants shall not have any interest in any particular assets of the
Company by reason of its obligations hereunder. To the extent that any person
acquires a right to receive payment from the Company, such right shall be no
greater than the right of an unsecured creditor of the Company.

10.2 Trust. The Employer may establish a trust to assist it in meeting its
obligations under the Plan. Any such trust shall conform to the requirements of
a grantor trust under Revenue Procedures 92-64 and 92-65 and at all times during
the continuance of the trust the principal and income of the trust shall be
subject to claims of general creditors of the Employer under federal and state
law. The establishment of such a trust would not be intended to cause
Participants to realize current income on amounts contributed thereto, and the
trust would be so interpreted and administered.

Section 11. Allocation of Responsibilities:

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

11.1 Board.

 

  (i) To amend the Plan;

 

  (ii) To appoint and remove members of the Committee; and

 

  (iii) To terminate the Plan as permitted in Section 14.

11.2 Committee.

 

  (i) To designate Participants;

 

  (ii) To interpret the provisions of the Plan and to determine the rights of
the Participants under the Plan, except to the extent otherwise provided in
Section 16 relating to claims procedure;

 

20



--------------------------------------------------------------------------------

  (iii) To administer the Plan in accordance with its terms, except to the
extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;

 

  (iv) To account for the amount credited to the Deferred Compensation Account
of a Participant;

 

  (v) To direct the Employer in the payment of benefits;

 

  (vi) To file such reports as may be required with the United States Department
of Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

 

  (vii) To administer the claims procedure to the extent provided in Section 16.

Section 12. Benefits Not Assignable; Facility of Payments:

12.1 Benefits Not Assignable. No portion of any benefit credited or paid under
the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.

12.2 Plan-Approved Domestic Relations Orders. The Committee shall establish
procedures for determining whether an order directed to the Plan is a
Plan-Approved Domestic Relations Order. If the Committee determines that an
order is a Plan-Approved Domestic Relations Order, the Committee shall cause the
payment of amounts pursuant to or segregate a separate account as provided by
(and to prevent any payment or act which might be inconsistent with) the
Plan-Approved Domestic Relations Order.

 

21



--------------------------------------------------------------------------------

12.3 Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

Section 13. Beneficiary:

The Participant’s beneficiary shall be the person, persons, entity or entities
designated by the Participant on the beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a beneficiary, the beneficiary shall be his Surviving Spouse. If the
Participant does not designate a beneficiary and has no Surviving Spouse, the
beneficiary shall be the Participant’s estate. The designation of a beneficiary
may be changed or revoked only by filing a new beneficiary designation form with
the Committee or its designee. If a beneficiary (the “primary beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent beneficiary, if any, named in the Participant’s
current beneficiary designation form. If there is no contingent beneficiary, the
balance shall be paid to the estate of the primary beneficiary. Any beneficiary
may disclaim all or any part of any benefit to which such beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a

 

22



--------------------------------------------------------------------------------

disclaimer shall be made in a form satisfactory to the Committee and shall be
irrevocable when filed. Any benefit disclaimed shall be payable from the Plan in
the same manner as if the beneficiary who filed the disclaimer had predeceased
the Participant.

Section 14. Amendment and Termination of Plan:

The Company may amend any provision of the Plan or terminate the Plan at any
time; provided, that in no event shall such amendment or termination reduce the
balance in any Participant’s Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account.
Notwithstanding the foregoing, the following special provisions shall apply:

14.1 Termination in the Discretion of the Employer. Except as otherwise provided
in Sections 14.2, the Company in its discretion may terminate the Plan and
distribute benefits to Participants subject to the following requirements and
any others specified under Section 409A of the Code:

14.1.1 All arrangements sponsored by the Employer that would be aggregated with
the Plan under Section 1.409A-l(c) of the Treasury Regulations are terminated.

14.1.2 No payments other than payments that would be payable under the terms of
the Plan if the termination had not occurred are made within 12 months of the
termination date.

14.1.3 All benefits under the Plan are paid within 24 months of the termination
date.

14.1.4 The Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within 3 years following the date
of termination of the Plan.

14.1.5 The termination does not occur proximate to a downturn in the financial
health of the Employer.

 

23



--------------------------------------------------------------------------------

14.2 Termination Upon Change in Control Event. If the Company terminates the
Plan within thirty days preceding or twelve months following a Change in Control
Event, the Deferred Compensation Account of each Participant shall become fully
vested and payable to the Participant in a lump sum within twelve months
following the date of termination, subject to the requirements of Section 409A
of the Code.

Section 15. Communication to Participants:

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

Section 16. Claims Procedure:

The following claims procedure shall apply with respect to the Plan:

16.1 Filing of a Claim for Benefits. If a Participant or Beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefore with the Committee.

16.2 Notification to Claimant of Decision. Within 90 days after receipt of a
claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the claimant of the decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be furnished to the claimant prior to expiration
of the initial 90-day period written notice of the extension, which notice shall
set forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by

 

24



--------------------------------------------------------------------------------

the claimant, and shall set forth: (i) the specific reason or reasons for the
denial; (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the procedure
for review of the denial and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA following an adverse benefit determination on review. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 30 days if required by special circumstances).

16.3 Procedure for Review. Within 60 days following receipt by the claimant of
notice denying his claim, in whole or in part, or, if such notice shall not be
given, within 60 days following the latest date on which such notice could have
been timely given, the claimant may appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.

16.4 Decision on Review. The decision on review of a claim denied in whole or in
part by the Committee shall be made in the following manner:

16.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).

 

25



--------------------------------------------------------------------------------

16.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the claimant, and shall set forth:

 

  (i) the specific reason or reasons for the adverse determination;

 

  (ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  (iv) a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
as well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

16.4.3 The decision of the Committee shall be final and conclusive.

16.5 Action by Authorized Representative of Claimant. All actions set forth in
this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Committee may require such evidence as either may reasonably
deem necessary or advisable of the authority to act of any such representative.

Section 17. Miscellaneous Provisions:

17.1 Set off. The Employer may at any time offset a Participant’s Deferral
Compensation Account by an amount up to $5,000 to collect the amount of any
loan, cash advance, extension of other credit or other obligation of the
Participant to the Employer that is then due and payable in accordance with the
requirements of Section 409A of the Code.

 

26



--------------------------------------------------------------------------------

17.2 Notices. Each Participant who is not in Service and each Beneficiary shall
be responsible for furnishing the Committee or its designee with his current
address for the mailing of notices and benefit payments. Any notice required or
permitted to be given to such Participant or Beneficiary shall be deemed given
if directed to such address and mailed by regular United States mail, first
class, postage prepaid. If any check mailed to such address is returned as
undeliverable to the addressee, mailing of checks will be suspended until the
Participant or Beneficiary furnishes the proper address. This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication.

17.3 Lost Distributees. A benefit shall be deemed forfeited if the Committee is
unable to locate the Participant or Beneficiary to whom payment is due by the
fifth anniversary of the date payment is to be made or commence; provided, that
the deemed investment rate of return pursuant to Section 8.2 shall cease to be
applied to the Participant’s account following the first anniversary of such
date; provided further, however, that such benefit shall be reinstated if a
valid claim is made by or on behalf of the Participant or Beneficiary for all or
part of the forfeited benefit.

17.4 Reliance on Data. The Employer and the Committee shall have the right to
rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.

 

27



--------------------------------------------------------------------------------

17.5 Headings. The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

17.6 Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

17.7 Merger or Consolidation; Assumption of Plan. No Employer shall consolidate
or merge into or with another corporation or entity, or transfer all or
substantially all of its assets to another corporation, partnership, trust or
other entity (a “Successor Entity”) unless such Successor Entity shall assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan. Nothing herein shall prohibit the assumption
of the obligations and liabilities of the Employer under the Plan by any
Successor Entity.

17.8 Construction. The Employer shall designate in the Adoption Agreement the
state according to whose laws the provisions of the Plan shall be construed and
enforced, except to the extent that such laws are superseded by ERISA and the
applicable requirements of the Code.

17.9 Taxes. The Employer or other payor may withhold a benefit payment under the
Plan or a Participant’s wages, or the Employer may reduce a Participant’s
Account balance, in order to meet any federal, state, or local or employment tax

 

28



--------------------------------------------------------------------------------

withholding obligations with respect to Plan benefits, as permitted under
Section 409A of the Code. The Employer or other payor shall report Plan payments
and other Plan-related information to the appropriate governmental agencies as
required under applicable laws.

 

29